 

Exhibit 10.91

 

“THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. NO
SALE OR DISPOSITION MAY BE EFFECTED WITHOUT (i) EFFECTIVE REGISTRATION
STATEMENTS RELATED THERETO, (ii) AN OPINION OF COUNSEL OR OTHER EVIDENCE,
REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH REGISTRATIONS ARE NOT
REQUIRED, (iii) RECEIPT OF NO-ACTION LETTERS FROM THE APPROPRIATE GOVERNMENTAL
AUTHORITIES, OR (iv) OTHERWISE COMPLYING WITH THE PROVISIONS OF SECTION 9 OF THE
WARRANT UNDER WHICH THESE SECURITIES WERE ISSUED, DIRECTLY OR INDIRECTLY.”

 

No. _______ October 5, 2015 (“Issuance Date”)

 

TWINLAB CONSOLIDATED HOLDINGS, INC.

 

COMMON STOCK PURCHASE WARRANT

 

THIS CERTIFIES THAT, for value received, TWINLAB CONSOLIDATED HOLDINGS, INC., a
Nevada corporation (the “Company”), grants to GOLISANO HOLDINGS LLC, a New York
limited liability company (“GHL” and together with any successors and assigns
“Holder”) the right to purchase shares of the Company’s common stock, par value
$0.001 per share (the “Common Stock”), on the terms and conditions set forth
herein. This Warrant is being issued pursuant to that certain Securities
Purchase Agreement dated the date hereof (as amended from time to time the
“Purchase Agreement”) by between the Company and GHL.

 

This Warrant is intended to maintain, following each future issuance of shares
of Common Stock pursuant to the conversion, exercise or exchange of any
Qualified Derivative Securities (as defined below), the Holder’s proportional
ownership of the Company’s issued outstanding Common Stock (“Common Stock
Proportional Ownership”) so that it is the same thereafter as it was on the
Issuance Date. On each date, the Holder’s Common Stock Proportional Ownership
shall equal the ratio, as of such date, of (i) the shares of Common Stock
acquired by GHL pursuant to the Purchase Agreement on the Closing Date (as
defined therein) (which is 88,711,241 shares and subject to proportional and
appropriate adjustment for all stock splits, dividends, combinations,
recapitalizations and the like), to (ii) all shares of Common Stock which are
issued and outstanding on such date. As of the Issuance Date, the Holder’s
Common Stock Proportional Ownership is 0.30. After the Issuance Date, if the
number of shares of Common Stock of the Company which are issued and outstanding
increases due to the issuance of shares of Common Stock pursuant to the
conversion, exercise or exchange of Qualified Derivative Securities, then Holder
shall be entitled to purchase under this Warrant a sufficient number of
additional shares of Common Stock so that the ratio of the figures set forth in
(i) to (ii) above as of such date returns to 0.30. Accordingly, this Warrant is
exercisable upon each issuance of shares of Common Stock pursuant to a
conversion, exercise or exchange of any Qualified Derivative Securities, or as
otherwise specifically provided herein and on the terms and conditions set forth
below.

 

 

 

 

1.          Issue. Upon exercise of this Warrant in accordance with Section 6
below, the Company shall, subject to adjustment as provided in Section 7 below,
issue to the Holder the number of fully paid and non-assessable shares of Common
Stock specified in Section 2 below.

 

2.          Number of Shares of Common Stock. From and after the Issuance Date,
the Holder shall be entitled to receive upon each exercise of this Warrant the
number of shares of Common Stock computed according to the following formula:

 

A = (B x C) / (1-C)

 

Where,

 

A = the number of shares of Common Stock that may be purchased by the Holder
upon each exercise of this Warrant,

 

B = the number of shares of Common Stock issued by the Company from time to time
on and after the Issuance Date pursuant to a conversion, exercise or exchange of
any Qualified Derivative Securities and with respect to which this Warrant has
not previously been exercised, and

 

C = the Holder’s Issuance Date Common Stock Proportional Ownership which is
0.30.

 

Notwithstanding any provision contained in this Warrant to the contrary, the
Company shall not issue fractional Warrant Shares (as defined below) upon
exercise of this Warrant. If the Holder is entitled to purchase Warrant Shares
hereunder and based on the foregoing formula the Holder would be entitled to
purchase a fractional Warrant Share, then such purchase right shall be rounded
up to the nearest whole number.

 

For example, if after the Issuance Date the Company issues 17,342,105 shares of
Common Stock pursuant to the conversion, exercise or exchange of Qualified
Derivative Securities, then the Holder shall be entitled to purchase 7,432,331
shares of Common Stock. If thereafter the Company issues another 403,509 shares
pursuant to a conversion, exercise or exchange of any Qualified Derivative
Securities, then the Holder shall be entitled to purchase another 172,933 shares
of Common Stock. The table attached hereto as Exhibit D is hereby incorporated
by reference.

 

3.           Definitions. As used herein, the following terms apply:

 

(a)          “Derivative Securities” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

2 

 

 

(b)          “Qualified Derivative Securities” means all Derivative Securities
granted prior to the Issuance Date or which are issued in exchange for or in
replacement of such Derivative Securities. The Company represents and warrants
to the Holder that the Qualified Derivative Securities that are outstanding on
the Issuance Date are set forth on Exhibit A hereto.

 

(c)          “Warrant Shares” means the shares of Common Stock (or other
securities or property) that may be purchased under this Warrant.

 

4.            Exercise Price. Subject to adjustment as provided in Section 7
below, the exercise price for the purchase of each Warrant Share hereunder is
$.001 per share or such lesser amount as equals the par value of the Common
Stock upon exercise of this Warrant (the “Exercise Price”). The aggregate
Exercise Price due upon each exercise of this Warrant shall be the Exercise
Price multiplied by the number of Warrant Shares being purchased upon such
exercise.

 

5.            Exercise Period. This Warrant may be exercised at any time and
from time to time in accordance with Section 6 below from the Issuance Date, up
to and including the date which is sixty (60) days after the later to occur of
the termination, expiration, conversion, exercise or exchange of all the
Qualified Derivative Securities and the Company’s delivery of written notice
thereof to the Holder in accordance with Section 12 below, provided as of such
date and the Company has honored all of its obligations hereunder (the “Exercise
Period”). For avoidance of doubt, this Warrant may be exercised at any time on
and after any Qualified Derivative Securities are exercised, converted or
exchanged for shares of Common Stock. All rights to purchase Warrant Shares
shall expire and lapse as of 12:00 midnight on the last day of the Exercise
Period provided the Company has honored all of its obligations hereunder as of
such time. Upon expiration of the Exercise Period, the Holder shall surrender to
the Company the original of this Warrant.

 

6.            Exercise of Warrant; Issuance of Certificates.

 

(a)          This Warrant may be exercised, in whole or in part, upon each
issuance of shares of Common Stock pursuant to a conversion, exercise or
exchange of any Qualified Derivative Securities.

 

(b)          The Holder may exercise this Warrant by the Holder’s actual
delivery of (i) the aggregate Exercise Price due with respect to the Warrant
Shares being purchased in cash or by check, and (ii) a duly executed Warrant
Exercise Form, a copy of which is attached to this Warrant as Exhibit B,
properly executed by the Holder. Notwithstanding the foregoing, this Warrant
shall be deemed exercised upon the consummation of any Major Transaction (as
defined below) if any Qualified Derivative Securities are exercised, converted
or exchanged in connection with a Major Transaction (as defined below),

 

3 

 

 

(c)          Any Warrant Shares purchased hereunder shall be deemed to be issued
to the Holder as of the date of the exercise, conversion or exchange of the
Qualified Derivative Securities or the consummation of the Major Transaction, in
each case that gave rise to the Holder’s right to purchase such Warrant Shares
or receive payment pursuant hereto. The payment and any required Warrant
Exercise Form must be delivered to the Company’s offices either in person or as
set forth in Section 11.

 

(d)          Certificates for the Warrant Shares purchased hereunder shall be
delivered to the Holder within a reasonable time, not exceeding five (5)
business days, after this Warrant is deemed exercised. The certificates so
delivered shall be in such denominations as may be requested by the Holder and
shall be registered in the name of the Holder or such other name as shall be
designated by the Holder.

 

7.            Certain Transactions.

 

(a)          Major Transactions. If there shall occur any recapitalization
(including a combination or subdivision of outstanding shares of Common Stock),
capital reorganization or reclassification of the issued and outstanding shares
of Common Stock, or any consolidation or merger of the Company or any subsidiary
of the Company with or into another corporation, or a transfer of all or
substantially all of the assets of the Company and/or any subsidiary resulting
in payment to the holders of the issuance and outstanding shares of Common
Stock, or the payment of a liquidating distribution to the holders of issued and
outstanding shares of Common Stock (each a “Major Transaction”), then the
following provisions shall apply:

 

(i)          As part of any Major Transaction, lawful provision shall be made so
that the Holder shall have the right to receive, upon the exercise of the
portion of this Warrant then exercisable, the kind and amount of shares of stock
or other securities or property (including cash) that the Holder would have been
entitled to receive if, immediately before or concurrently with the consummation
of any such Major Transaction, the Holder had held the number of shares of
Common Stock which could then have been purchased upon the exercise of this
Warrant. Upon receipt of any such shares of stock or other securities or
property (including cash) that portion of the Warrant with respect to which the
Holder received such shares of stock or other securities or property (including
cash) shall be deemed exercised.

 

(ii)         If, as part of a Major Transaction, the surviving entity in any
such Major Transaction or purchaser of assets (each a “Surviving Entity”) plans
to assume any Qualified Derivative Securities after such Major Transaction is
consummated (the “Assumed Warrants/Options”), then lawful provision shall be
made so that (A) the portion of the purchase rights hereunder that correspond to
the Assumed Warrants/Options will also be assumed and honored by the Surviving
Entity and (B) the Holder will be entitled with respect thereto to purchase the
same types of shares and securities for which the Assumed Warrants/Options are
exercisable on the same relative terms and Exercise Price as provided herein.

 

(iii)        If a Major Transaction is not a merger, consolidation or sale of
substantially all of the assets of the Company and/or one or more of its
subsidiaries, then this Warrant shall continue to remain in effect as provided
herein after consummation of such Major Transaction to the extent any purchase
rights hereunder correspond to any portion of any Qualified Derivative
Securities which also so remain in effect.

 

4 

 

 

(iv)        If the Company or any Surviving Entity, or their respective agents
or representatives, makes a payment to any holder of Qualified Derivative
Securities (“Terminated Qualified Derivative Securities”) at any time in
consideration for the termination of, agreement not to exercise, or any similar
undertaking with respect to, such Qualified Derivative Securities, then legal
provision shall be made so that payment is also made to Holder at the same time
with respect to the portion of the purchase rights under this Warrant which
correspond to the Terminated Qualified Derivative Securities. Such payment to
Holder will be calculated in accordance with the formula set forth in Section 2,
except variable A will equal the payment to Holder under this Section 7(a)(iv)
and variable B will equal the aggregate payment to holders of Terminated
Qualified Derivative Securities described in the preceding sentence. Upon
receipt of any such payment that portion of the Warrant with respect to which
the Holder received such payment shall be deemed exercised.

 

(v)         With respect to the foregoing, appropriate adjustment shall be made
in the application of the provisions set forth herein with respect to the rights
and interests thereafter of the Holder such that the provisions set forth in
this Section 7 (including provisions with respect to adjustment of the Exercise
Price) shall thereafter be applicable, as nearly as is reasonably practicable,
in relation to any shares of stock or other securities or property thereafter
deliverable upon the exercise of the Warrants. Without limiting the foregoing,
the Company acknowledges and agrees that more than one of the foregoing
subsections of this Section 7 may apply to this Warrant in a Major Transaction
if the Qualified Derivative Securities do not have uniform terms and complete
exercise of purchase rights in connection therewith. For purposes hereof,
purchase rights under this Warrant “correspond” to Qualified Derivative
Securities based on the number of shares which are or may be purchasable with
respect thereto in accordance with the formula set forth in Section 2 above.

 

(b)          Certain Other Events. If any event occurs of the type contemplated
by the provisions of this Section 7 but not expressly provided for by such
provisions which are not otherwise provided for herein, then the Company shall
make appropriate adjustment to the terms hereof so as to protect the rights of
the Holder so that it receives an economically equivalent value as it would
otherwise have been entitled to hereunder; provided, however, that no such
adjustment will increase the Exercise Price as otherwise determined pursuant to
this Section 7.

 

(c)          Certificate as to Adjustments. Upon the occurrence of each
adjustment or readjustment pursuant to this Section 7, the Company at its
expense shall promptly compute such adjustment or readjustment in accordance
with the terms hereof and furnish to the Holder a certificate setting forth such
adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based and shall file a copy of such certificate
with its corporate records.

 

5 

 

 

8.            Certain Company Undertakings.

 

(a)          No Impairment. The Company will not, by amendment of its Articles
of Incorporation or By-Laws or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action involving the Company and/or one or more of its subsidiaries,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, but will at all times in good
faith assist in the carrying out of all the provisions of this Warrant and in
the taking of all such actions as may be necessary or appropriate in order to
protect the exercise privilege of the Holder against dilution or other
impairment, consistent with the tenor and purpose of this Warrant. Without
limiting the generality of the foregoing, the Company (i) will not increase the
par value of any shares of Common Stock receivable upon the exercise of this
Warrant above the Exercise Price then in effect, and (ii) will take all such
actions as may be necessary or appropriate in order that the Company may validly
and legally issue fully paid and non-assessable shares of Common Stock upon the
exercise of this Warrant.

 

(b)          Notice.

 

(i)          Promptly following receipt of notice of the conversion, exercise or
exchange of any Qualified Derivative Securities, the Company shall deliver to
the Holder a written certificate signed by an officer of the Company (“Warrant
Purchase Rights Notice Certificate”) which sets forth therein the number of such
shares of Common Stock being issued pursuant thereto, the date on which issuance
will occur, the number of Warrant Shares which the Holder of this Warrant is
entitled purchase upon exercise hereof, the aggregate Exercise Price due
therefor and all supporting facts and calculations. The Company shall keep a
copy of each Warrant Purchase Rights Notice Certificate with the Company’
corporate records. The Company shall promptly provide the Holder with a copy of
each Warrant Purchase Rights Notice Certificate upon any request therefor by the
Holder.

 

(ii)         In the event that the Company proposes to engage in a Major
Transaction, then the Company shall provide written notice (a “Major Transaction
Notice”) thereto to the Holder which shall state the date on which the Major
Transaction is scheduled to be consummated and terms of such Major Transaction,
including the effect of the conversion, exercise or exchange of any Qualified
Derivative Securities and the adjustment to this Warrant as a result thereof as
provided in Section 7 herein (e.g., the number of Warrant Shares or other
securities or property (including cash) that the Holder is entitled to receive
and the aggregate Exercise Price due from the Holder as a result thereof).
Within 10 days following the consummation of the Major Transaction, the Company
shall deliver to the Holder a written certificate signed by an officer of the
Company or the Surviving Entity if applicable (“Major Transaction Consummation
Notice Certificate”) thereto to the Holder of the consummation of the Major
Transaction and any variations of the terms disclosed in the Major Transaction
Notice as well as the other information required by Section 7(a) above.

 

9.            Compliance with Act; Disposition of Warrant or Shares of Common
Stock.

 

(a)          The Holder, by acceptance hereof, agrees that this Warrant, and the
Warrant Shares to be issued upon exercise hereof are being acquired for
investment and that the Holder will not offer, sell or otherwise dispose of this
Warrant, or any Warrant Shares to be issued upon exercise hereof except under
circumstances which will not result in a violation of the Securities Act or any
applicable state securities laws. Upon exercise of this Warrant, unless the
Warrant Shares being acquired are registered under the Securities Act and any
applicable state securities laws or an exemption from such registration is
available, the Holder shall confirm in writing that the Warrant Shares so
purchased are being acquired for investment and not with a view toward
distribution or resale in violation of the Act and shall confirm such other
matters related thereto as may be reasonably requested by the Company. This
Warrant and all Warrant Shares issued upon exercise of this Warrant (unless
registered under the Act and any applicable state securities laws) shall be
stamped or imprinted with a legend in substantially in the form required by the
Purchase Agreement.Said legend shall be removed by the Company, upon the written
request of the Holder, at such time as the restrictions on the transfer of the
applicable security shall have terminated.

 

6 

 

 

(b)          With respect to any offer, sale or other disposition of this
Warrant or any Warrant Shares acquired pursuant to the exercise of this Warrant
prior to registration of such Warrant or Warrant Shares, the Holder agrees to
give written notice to the Company prior thereto, describing briefly the manner
thereof, together with a written opinion of counsel, if requested by the
Company, or other evidence, if reasonably satisfactory to the Company, to the
effect that such offer, sale or other disposition may be effected without
registration or qualification (under the Act as then in effect or any federal or
state securities law then in effect) of this Warrant or such Warrant Shares of
Common Stock and indicating whether or not under the Act certificates for this
Warrant or such Warrant Shares to be sold or otherwise disposed of require any
restrictive legend as to applicable restrictions on transferability in order to
ensure compliance with such law. Upon receiving such written notice and
reasonably satisfactory opinion or other evidence, the Company shall be deemed
to have consented to such transfer, which shall not be unreasonably withheld,
delayed or conditioned (except with respect to any transfer to any affiliate of
the Holder as described more fully in Section 9(c) below, in which case no
consent shall be required) (any such transfer as to which no consent is required
or consent has been deemed granted, a “Permitted Transfer”). If a determination
has been made pursuant to this Section 9(b) that the opinion of counsel or other
evidence is not reasonably satisfactory to the Company, the Company shall so
notify the Holder promptly with details thereof after such determination has
been made. Notwithstanding the foregoing, , if applicable, this Warrant or such
Warrant Shares may, as to such federal laws, be offered, sold or otherwise
disposed of in accordance with Rule 144 or 144A under the Act, provided that the
Company shall have been furnished with such information as the Company may
reasonably request to provide a reasonable assurance that the provisions of Rule
144 or 144A have been satisfied. Each certificate representing this Warrant or
the shares of Common Stock thus transferred (except a transfer pursuant to Rule
144 or 144A) shall bear a legend as to the applicable restrictions on
transferability in order to ensure compliance with such laws, unless in the
aforesaid opinion of counsel for the Holder, such legend is not required in
order to ensure compliance with such laws. The Company may issue stop transfer
instructions to its transfer agent in connection with such restrictions.

 

(c)          Neither any restrictions of any legend described in this Warrant
nor the requirements of Section 9(b) above shall apply to any transfer of, or
grant of a security interest in, this Warrant (or the Warrant Shares) or any
part hereof (i) to a partner of the Holder if the Holder is a partnership or to
a member of or other holder of an interest in the Holder if the Holder is a
limited liability company, (ii) to a partnership of which the Holder is a
partner or to a limited liability company of which the Holder is a member or
other holder of an interest, or (iii) to any affiliate of the Holder if the
Holder is a corporation; provided, however, in any such transfer, if applicable,
the transferee shall on the Company’s request agree in writing to be bound by
the terms of this Warrant as if an original holder hereof.

 

7 

 

 

10.          Registration Rights. The Warrant Shares are “Registerable Shares”
under the Registration Rights Agreement dated as of October [●], 2015 between
the Company and GHL, as amended and/or restated from time to time (the
“Registration Rights Agreement”).

 

11.          Reservation of Underlying Shares.

 

(a)          The Company covenants at all times to reserve and keep available
out of its authorized shares of Common Stock, free from preemptive rights,
solely for the purpose of issue upon exercise of the Warrant as herein provided,
the maximum number of shares of Common Stock as shall then be issuable upon the
exercise of this Warrant. As of the date hereof, the Company has reserved
12,697,977 shares of Common Stock for issuance under this Warrant.

 

(b)          The Company covenants that all shares of Common Stock issued upon
exercise of the Warrant which shall be so issuable shall, when issued, be duly
and validly issued and fully paid and non-assessable, free from all taxes, liens
and charges with respect to the purchase and the issuance of the shares, and
shall not have any legend or restrictions on resale, except as required by the
Purchase Agreement or hereby.

 

12.         Notices. All notices to be given or otherwise made to any party, to
this Warrant shall be deemed to be sufficient if contained in a written
instrument, delivered by hand in person, or by express overnight courier
service, or by registered or certified mail, return receipt requested, postage
prepaid, addressed to such party at the following addresses or at such other
address as may hereafter be designated in writing by the addressee to the
addressor listing all parties.

 

(a)If to the Company:

 

TWINLAB CONSOLIDATED HOLDINGS, INC.
632 Broadway, Suite 201
New York, NY 10012
Attn: Richard H. Neuwirth, Chief Legal Officer
Email: RNeuwirth@twinlab.com

 

with a copy to (which copy shall not constitute notice):

 

Wilk Auslander LLP

1515 Broadway, 43rd Floor

New York, NY 10036

Attn: Joel I. Frank, Esq.

 

8 

 

 

(b)If to GHL:

 

Golisano Holdings LLC

c/o Fishers Asset Management

1 Fishers Road

Pittsford, NY 14534

Facsimile: (585) 340-1202

 

with a copy to (which shall not constitute notice):

 

Woods Oviatt Gilman LLP

700 Crossroads Building

2 State Street

Rochester, New York 14614

Attn: Gordon E. Forth, Esq.

 

All such notices shall, when delivered by over-night courier or mailed, be
effective when received or when attempted delivery is refused.

 

13.         Compliance with Governmental Requirements. The Company covenants
that if any shares of Common Stock required to be reserved for purposes of
exercise of this Warrant require registration with or approval of any
governmental authority under any Federal or state law, or any national
securities exchange, before such shares may be issued upon exercise, the Company
will use its best efforts to cause such shares to be duly registered or
approved, as the case may be, provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to qualify to do
business or file a general consent to service of process in any such state or
jurisdiction.

 

14.         Payment Of Tax Upon Issue or Transfer. The issuance of certificates
for Warrant Shares upon exercise of this Warrant shall be made without charge to
the Holder for any documentary stamp or similar taxes that may be payable in
respect of the issue or delivery of such certificate, provided that the Company
shall not be required to pay any tax that may be payable in respect of any
transfer involved in the issuance and delivery of any such certificate upon
exercise in a name other than that of the Holder and the Company shall not be
required to issue or deliver such certificates unless or until the person or
persons requesting the issuance thereof shall have paid to the Company the
amount of such tax or shall have established to the satisfaction of the Company
that such tax has been paid.

 

15.         Effect Of Headings: References. The section headings herein are for
convenience only and shall not affect the construction hereof. References herein
to Sections are to Sections of this Warrant, unless otherwise expressly
provided.

 

16.         No Rights As Stockholder. This Warrant shall not entitle the Holder
to any rights as a stockholder of the Company with respect to the Warrant
Shares, including, without limitation, the right to vote, to receive dividends
and other distributions, or to receive notice of, or to attend, meetings of
stockholders or any other proceedings of the Company solely based on the Warrant
Shares, unless and to the extent exercised for Warrant Shares in accordance with
the terms hereof.

 

9 

 

 

17.         Successors and Assigns. This Warrant shall be binding upon and inure
to the benefit of the Holder and its successors and assigns, and shall be
binding upon any entity succeeding to the Company by merger or acquisition of
all or substantially all the assets of the Company. This Warrant may be only
assigned in whole by the Holder. Upon the execution and delivery to the Company
of a Warrant Assignment Form substantially in the form of Exhibit C attached
hereto together with this Warrant, the Company shall issue to the assignee a
warrant as appropriate in accordance with such assignment.

 

18.         Entire Agreement: Amendments. The Purchase Agreement, the Warrant
and the Exhibits attached hereto and the Registration Rights Agreement contain
the entire agreement between the parties with respect to the subject matter
hereof and supersede all prior and contemporaneous arrangements or undertakings
with respect thereto. This Warrant may only be amended and the observance of any
terms of this Warrant may only be waived by a written instrument executed by
both the Company and the Holder.

 

19.         Governing Law.

 

(a)          This Warrant shall be governed by and construed and enforced in
accordance with the internal laws of the State of New York without regard to the
principles of conflicts of law thereof, except to the extent that the laws of
the State of Nevada shall apply to the issuance of shares of Common Stock by the
Company.

 

(b)          Each party hereby irrevocably submits to the nonexclusive
jurisdiction of the state and federal courts sitting in Monroe County, New York,
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper. Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Warrant and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

[SIGNATURE PAGE FOLLOWS]

 

10 

 

 

IN WITNESS WHEREOF, the Company and the Holder have caused this Warrant to be
executed as of the date first set forth above.

 

  TWINLAB CONSOLIDATED HOLDINGS, INC.         By: /s/ Thomas A. Tolworthy  
Name:  Thomas A. Tolworthy   Title: President and Chief Executive Officer

 

Accepted:

 

Golisano Holdings LLC

 

By: /s/ B. Thomas Golisano   B. Thomas Golisano, Member

 

 

 

 

EXHIBIT A

 

QUALIFIED DERIVATIVE SECURITIES EXISTING AS OF THE ISSUANCE DATE

 

See attached.

 

 

 

 

EXHIBIT B

 

WARRANT EXERCISE FORM

 

To:TWINLAB CONSOLIDATED HOLDINGS, INC.

 

The undersigned hereby: (1) irrevocably subscribes for and offers to purchase
____ shares of Common Stock of Twinlab Consolidated Holdings, Inc., pursuant to
that certain Common Stock Purchase Warrant dated October 2, 2015 issued to
Golisano Holdings LLC; (2) encloses a payment of $_______________ for these
shares at a price of $.001 per share (as adjusted pursuant to the provisions of
the Warrant); and (3) requests that a certificate for the shares be issued in
the name of the undersigned and delivered to the undersigned at the address
specified below.

 

  Golisano Holdings LLC       Signature of Holder   B. Thomas Golisano      
Address:            

 

 

 

 

EXHIBIT C

 

WARRANT ASSIGNMENT FORM

 

To: TWINLAB CONSOLIDATED HOLDINGS, INC.

 

Reference is made to the enclosed Common Stock Purchase Warrant dated October 2,
2015, issued by Twinlab Consolidated Holdings, Inc. to Golisano Holdings LLC
(the “Assigned Warrant”). All capitalized terms used herein shall have the
meanings given thereto in the Assigned Warrant.

 

For consideration received, the undersigned does hereby assign and transfer to
the person whose name and address appears below (the “Assignee”) all of the
undersigned’s right to purchase shares of the Common Stock of Twinlab
Consolidated Holdings, Inc. (the “Corporation”) pursuant to the Assigned
Warrant. The undersigned hereby appoints ______________________________ as my
attorney, with full power of substitution, to affect the transfer of the
Assigned Warrant of the books of the Corporation. The undersigned hereby
requests that a new warrant in the form of the Assigned Warrant be issued to the
Assignee with such changes thereto as may be necessary to reflect this
Assignment.

 

Name and Address of Assignee:                          

 

  Assignor:        

 

 

 

 

Exhibit D

 

Table

 

See attached.

 

 

 

